 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT is dated as of the 10th day of April 2013 (the
“Effective Date”), by and among KIT DIGITAL, INC., a Delaware corporation (the
“Borrower”), and VENTURE LENDING & LEASING V, INC. (“VLL5”) and VENTURE LENDING
& LEASING VI, INC. (“VLL6”), each a Maryland corporation (each individually, a
“Lender” and collectively, the “Lenders”).

 

RECITALS

 

A. Borrower and VLL5 entered into that certain Loan and Security Agreement,
dated as of April 15, 2010 (as the same has been and may be amended, restated,
supplemented or modified from time to time, the “VLL5 Loan Agreement”), pursuant
to which VLL5 made secured term loans to Borrower. Borrower and VLL6 entered
into that certain Loan and Security Agreement, dated as of May 16, 2011 (as the
same has been and may be amended, restated, supplemented or modified from time
to time, the “VLL6 Loan Agreement”), pursuant to which VLL6 made a secured term
loan to Borrower. The VLL5 Loan Agreement and the VLL6 Loan Agreement each are
referred to herein, individually, as a “Loan Agreement” and collectively, as the
“Loan Agreements.” The terms defined in each Loan Agreement and its related Loan
Documents are hereby incorporated by reference into this Agreement.

 

B. Events of Default have occurred under each Loan Agreement as a result of (i)
the matter described in Borrower’s November 21, 2012 8-K filing and (ii)
Borrower’s failure to have timely made to each Lender the payments due on April
1, 2013 under each Loan Agreement.

 

C. At the request of Borrower, each Lender is willing to forbear from the
further exercise of its rights and remedies under its Loan Agreement and its
other Loan Documents for a time, subject to and in accordance with the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

 

RECITALS AND DEFINITIONS

 

SECTION 1.1 Adoption of Recitals. The foregoing Recitals are hereby adopted and
made a part hereof. Borrower represents and warrants that the Recitals are true
and accurate.

 

SECTION 1.2 Definitions: Controlling Document. In addition to the terms defined
in each Loan Agreement, the following terms shall have the following meanings in
this Agreement (such meanings to be equally applicable to both the singular and
plural forms of the terms defined). In the event of an inconsistency or conflict
between the provisions of the Loan Documents and this Agreement, this Agreement
shall control.

 

“Agreement” means this Forbearance Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Releasors” has the meaning set forth in Section 2.4(a) hereof.

 

“Designated Defaults” has the meaning set forth in Section 2.2(a) hereof.

 

“Effective Date” has the meaning set forth in the introductory paragraph hereto.

 

“Forbearance Period” has the meaning set forth in Section 4.1 hereof.

 



 

 

 

“Insolvency Proceeding” has the meaning set forth in Section 6.1(a) hereof.

 

“Lender” has the meaning set forth in the introductory paragraph hereto.

 

“Lender Releasees” has the meaning set forth in Section 2.4(a) hereof.

 

“Loan Agreement” has the meaning set forth in the Recitals.

 

“Released Claims” has the meaning set forth in Section 2.4(a) hereof.

 

ARTICLE 2

 

ACKNOWLEDGMENT OF DEBT, RELEASE OF CLAIMS

 

SECTION 2.1 Reaffirmation of Loan Documents. Borrower hereby acknowledges and
agrees that all terms, conditions and provisions of the Loan Agreements and the
other applicable Loan Documents continue in full force and effect and remain
unaffected and unchanged, except as expressly modified hereby. Except as
expressly set forth herein, this Agreement is not intended to and shall not be
construed to create or constitute a modification of the terms and conditions of
the outstanding Loans advanced to Borrower pursuant to a Loan Agreement or a
release or relinquishment of, and shall not affect, the liens, security
interests and rights thereunder, all of which are hereby ratified, confirmed,
renewed and extended in all respects. Borrower reaffirms to Lender each of the
covenants and agreements of Borrower set forth in the Loan Agreements and the
other applicable Loan Documents remain in full force and effect.

 

SECTION 2.2 Acknowledgments.

 

(a) Events of Default. Borrower acknowledges that: (i) as of November 21, 2012,
an Event of Default has occurred and is continuing under each Loan Agreement as
a result of the restatement of Borrower’s financial statements for the periods
described in the 8-K report Borrower filed on November 21, 2012; and (ii) as of
April 5, 2012, an Event of Default has occurred and is continuing under each
Loan Agreement as a result of Borrower’s failure to have timely made to each
Lender the payments due on April 1, 2013 under each Loan Agreement
(collectively, the “Designated Defaults”). Borrower acknowledges that such
Events of Default exist as of the Effective Date under each Loan Agreement and
the other Loan Documents, without any requirement for any further notice, grace
or cure period.

 

(b) Interest Rate. Borrower hereby acknowledges and agrees that as of the
Effective Date interest on the Loans shall continue to accrue at the Designated
Rate (as defined in the applicable Loan Agreement and the other Loan Documents),
notwithstanding the Designated Defaults have occurred and are continuing.
Borrower acknowledges that upon the termination of the Forbearance Period
interest at the Default Rate shall accrue on the unpaid amount of any principal,
interest or Final Payment then due under the applicable Loan Documents until
such Obligations have been indefeasibly satisfied in full; provided, however,
that nothing herein shall release or waive Borrower’s obligation to continue
paying all outstanding principal and unpaid interest accrued on the Loans on the
first (1st) day of each calendar month during the term of the Loans in
accordance with the terms set forth in the Loan Agreements.

 

(c) Collateral. Borrower acknowledges that all of the Collateral secures and
shall continue to secure the Loans with valid first priority liens and security
interests (subject to Permitted Liens) and Borrower has taken no action which
would cause the interruption, cessation or other lapse of the aforesaid security
interests in the Collateral for the Loans or loss of priority.

 

SECTION 2.3 No Defenses or Claims. Borrower acknowledges and agrees that it has
no defenses, counterclaims, offsets, cross-complaints, causes of action, rights,
claims or demands of any kind or nature whatsoever, including, without
limitation, any usury or lender liability claims or defenses, arising out of the
Loans advanced to Borrower by each Lender pursuant to the applicable Loan
Agreement, the other Loan Documents, or the Collateral, or any past relationship
between or among Borrower, each Lender or any of their respective past, present
and/or future parent, subsidiary and affiliated entities and, with respect to
each of the foregoing, their respective past and present officers, directors,
shareholders, partners, limited partners, members, representatives, principals,
owners, affiliates, attorneys, accountants, agents and employees, and their
successors, heirs and assigns and each of them, that can be asserted either to
reduce or eliminate all or any part of Borrower’s liability for the Loans or to
seek affirmative relief or damages of any kind or nature from each Lender.
Borrower further acknowledges that to the extent that any such claim should
exist, including, without limitation, any usury or lender liability claim, it is
being fully, finally and irrevocably released by Borrower as provided in this
Section 2.3 and Section 2.4 of this Agreement.

 



2

 

 

SECTION 2.4 General Release of Claims.

 

(a) Effective on the execution of this Agreement, Borrower, on its own behalf
and on behalf of each of its respective past, present and future predecessors,
successors, subsidiaries, parent entities, assigns, shareholders, partners,
members, owners, other principals, affiliates, managers, and, with respect to
Borrower and each of the other foregoing entities and individuals, each of their
respective predecessors, successors, assigns, and past and present shareholders,
partners, members, owners, other principals, affiliates, managers, employees,
officers, directors, attorneys, agents, other representatives, insurers and any
other individuals and entities claiming or acting by, through, under or in
concert with each such entity or individual (the “Borrower Releasors”), hereby
fully and forever release, relinquish, discharge and acquit each Lender and its
past, present and future predecessors, successors, subsidiaries, parent
entities, assigns, participants, shareholders, partners, members, owners, other
principals, affiliates, managers, and, with respect to each of the foregoing
entities and individuals, each of their respective predecessors, successors,
assigns, participants and past and present shareholders, partners, members,
owners, other principals, affiliates, managers, employees, officers, directors,
attorneys, agents, other representatives, insurers and any other individuals
and/or entities claiming or acting by, through, under or in concert with each
such entity or individual (the “Lender Releasees”), of and from and against any
and all claims, demands, obligations, duties, liabilities, damages, expenses,
claims of offset, indebtedness, debts, breaches of contract, duty or
relationship, acts, omissions, misfeasance, malfeasance, causes of action, sums
of money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and remedies therefor, choses in action, rights of indemnity or
liability of any type, kind, nature, description or character whatsoever,
arising, directly or indirectly, that may have arisen prior to the Effective
Date in any manner from and/or out of (i) the Loan(s) made pursuant to the
applicable Loan Agreement, the other Loan Documents and/or the Collateral,
(ii) each Lender’s acts, statements, conduct, representations and omissions made
in connection therewith, including, without limitation, the terms and conditions
of this Agreement, or (iii) any fact, matter, transaction or event relating
thereto, whether known or unknown, suspected or unsuspected, whether now
existing or hereafter arising, which could, might or may be claimed to exist,
whether liquidated or unliquidated, each though fully set forth herein at length
(the “Released Claims”); provided, however, that the foregoing release shall not
apply to any obligations, covenants or agreements of any of the released parties
which arise under this Agreement.

 

(b) Borrower Releasors hereby waive the provisions of any applicable laws
restricting the release of claims which the releasing parties do not know or
suspect to exist at the time of release, which, if known, would have materially
affected the decision to agree to these releases. In this connection, Borrower
Releasors hereby agree, represent and warrant to each Lender that they realize
and acknowledge that factual matters now unknown may have given or may hereafter
give rise to causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which are presently unknown, unanticipated and
unsuspected, and Borrower Releasors further agree, represent and warrant that
the releases provided herein have been negotiated and agreed upon in light of
that realization and that Borrower Releasors nevertheless hereby intend to
release, discharge and acquit the parties set forth hereinabove from any such
unknown causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are in any manner set forth in or related to the
Loan(s) made pursuant to the applicable Loan Agreement and all dealings in
connection therewith.

 

(c) Borrower Releasors hereby acknowledge that they have not relied upon any
representation of any kind made by either Lender in making the foregoing
release.

 



3

 

 

(d) Borrower Releasors represent and warrant to each Lender that they have not
heretofore assigned or transferred, or purported to assign or to transfer, to
any person or entity any matter released by such party hereunder or any portion
thereof or interest therein, and Borrower Releasors agree to indemnify, protect,
defend and hold each of the Lender Releasees harmless from and against any and
all claims based on or arising out of any such assignment or transfer or
purported assignment or transfer by such party.

 

SECTION 2.5 This Agreement Not to Supersede Loan Agreements or the other Loan
Documents. Except as set forth herein, this Agreement does not supersede the
Loan Agreements and the other Loans Documents. The applicable Loan Documents
shall continue to govern the applicable Loans until such time as Lenders and
Borrower agree (if at all) to enter into other documents governing such
indebtedness and other obligations. This Agreement does not waive, alter or
modify each Lender’s rights under its Loan Documents or otherwise waive or
excuse any Defaults or Events of Default thereunder, except as provided for
herein. This Agreement does not supersede, modify, alter or amend any loan or
other relationships between and among Borrower and each Lender, other than those
specifically described herein.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce each Lender to enter into this Agreement, Borrower makes the following
representations and warranties as of the Effective Date:

 

SECTION 3.1 Power and Authority. The execution, delivery and performance hereof
by Borrower is not in contravention of law, or any indenture, agreement or
undertaking to which Borrower is a party to or by which Borrower is bound. No
consent of any Person which has not been obtained by Borrower is required under
any contract, license, permit and approval or law binding on Borrower in
connection with the execution, delivery or performance of this Agreement.

 

SECTION 3.2 Valid and Binding Obligations. The execution and delivery by
Borrower of this Agreement and any other documents required hereunder have been
duly and properly made and authorized, and when executed and delivered by
Borrower will constitute the legal, valid, and binding obligations of Borrower
enforceable in accordance with their respective terms.

 

SECTION 3.3 No Defenses. Borrower’s obligations to each Lender under the
applicable Loan Documents are valid and enforceable (except as may be limited by
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights in general, and subject to general principals of equity) and Borrower has
no defenses, offsets, counterclaims or other adverse claims of any kind
whatsoever against either Lender with respect to the indebtedness and
obligations represented by such Lender’s Loan Documents, the Collateral under
the Loan Documents or any action or inaction of such Lender with respect
thereto.

 

SECTION 3.4 No Default Caused by Entry Into Agreement. The execution and
delivery of this Agreement and the consummation of the transactions herein
contemplated will not violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding Borrower or conflict with or constitute a
default under or result in the creation or imposition of any lien pursuant to
the terms of any indenture, instrument or agreement to which Borrower is a
signatory or otherwise bound.

 

SECTION 3.5 No Litigation. There are no material actions, suits or proceedings
at law or in equity by or before any governmental authority or person now
pending against or affecting the Collateral or Borrower, except as previously
disclosed prior to the Effective Date in Borrower’s SEC filings.

 

SECTION 3.6 No Bankruptcy Filing. Borrower is not a debtor in any outstanding
action or proceeding pursuant to any bankruptcy law.

 



4

 

 

SECTION 3.7 No Further Commitment for Additional Accommodations. Borrower
expressly agrees and stipulates that, except as otherwise herein specifically
provided, Lenders have no obligation under the applicable Loan Documents, by
law, by equity, by the existence of this Agreement, or by any oral
representation or communication of any sort from any Lender to refrain from
exercising its rights under the Loan Documents or under this Agreement, or to
agree, either now or in the future, to any additional disbursements of sums
under the applicable Loan Documents, any further forbearances or extensions of
time to pay the indebtedness, or provide any further accommodation to Borrower
under any circumstances whatsoever. Borrower acknowledges that as of the
Effective Date, absent this Agreement, each Lender has the full right and power
to commence all remedies under the Loan Documents, including, without
limitation, judicial and non-judicial foreclosure, by reason of the Designated
Defaults.

 

SECTION 3.9 Actions by Governmental Authorities. There have been no actions
taken by any governmental agency which may materially impair Borrower’s ability
to operate its business.

 

SECTION 3.9 Collateral. There exists no lien, claim or encumbrance on any of the
Collateral in which each Lender has been granted liens under the applicable Loan
Agreement, other than Lender’s security interest thereunder and Permitted Liens.
No Person has any interest in any of the collateral which is senior or
subordinate to the security interest of Lenders therein, other than Permitted
Liens.

 

ARTICLE 4

 

FORBEARANCE

 

SECTION 4.1 Forbearance Period. Each Lender agrees to forbear from exercising
any of the rights or remedies provided for in the applicable Loan Agreement or
the other Loan Documents as a result of the Designated Defaults from the date
hereof until 5:00 p.m. (Pacific Time) on April 23, 2013 (the “Forbearance
Period”), subject to the conditions precedent in Section 5.1 and subject to the
termination provisions of Section 4.2 below.

 

SECTION 4.2 Termination of Forbearance. The Forbearance Period shall
automatically terminate and this Agreement shall simultaneously terminate,
without further notice, act or instrument, upon the occurrence of any of the
following events:

 

(a) Borrower repudiates, or asserts a defense to, any obligation or liability
under the applicable Loan Documents or this Agreement or makes or pursues a
claim against either Lender.

 

(b) any Default or Event of Default occurs, other than the Designated Defaults.

 

(c) Borrower breaches any of the covenants, agreements and obligations set forth
in this Agreement.

 

SECTION 4.3 Effect of Termination. Upon expiration or early termination of the
Forbearance Period without waiver of the Designated Defaults, each Lender shall
have the immediate right, without further notice, demand or grace period, to
commence and prosecute all of such Lender’s rights and remedies arising with
respect to the Designated Defaults, including, without limitation, judicial and
non-judicial foreclosure and the appointment of a receiver for Borrower or the
Collateral.

 

ARTICLE 5

 

CONDITIONS TO FORBEARANCE

 

SECTION 5.1 Conditions Precedent. The obligations of each Lender to forbear as
set forth in Article 4 shall be subject to the following conditions precedent:

 



5

 

 

(a) The execution and delivery of this Agreement by Borrower.

 

(b) Receipt by (i) VLL5 of cash interest and principal payments in the amount of
$100,000 payable by wire transfer to an account designated by VLL5 and (ii) VLL6
of cash interest and principal payments in the amount of $150,000 payable by
wire transfer to an account designated by VLL6, it being agreed and understood
that the Lenders shall apply such amounts to the payment of interest and
principal outstanding in connection with the respective Loans, with such
payments being made on account of and credited as partial payment of the monthly
installments that became due under the Loan Agreements on April 1, 2013 (the
balance of the unpaid amounts being deferred and payable as provided in Section
6.2 hereof).

 

(c) All representations and warranties contained herein or otherwise made by
Borrower to Lenders in connection herewith shall be true, correct and complete
as of the Effective Date.

 

(d) The absence of any Default or Event of Default under the applicable Loan
Documents, other than the Designated Defaults.

 

ARTICLE 6

 

BANKRUPTCY MATTERS

 

SECTION 6.1 Stipulations.

 

(a) In the event of a voluntary petition for bankruptcy under any chapter of the
Bankruptcy Code, or any other proceeding to liquidate, reorganize or
rehabilitate Borrower under any state or other federal law or under any law of
any foreign jurisdiction (collectively, an “Insolvency Proceeding”) by, against
or involving Borrower, Borrower hereby agrees that Borrower shall not contest
any claim or assertion by each Lender that its Loans and other Obligations are
binding between the parties, and that valuable consideration has been received
by Borrower for same.

 

(b) It is specifically intended and agreed that all of the foregoing provisions
shall be binding upon the debtor and debtor-in-possession in any such future
bankruptcy case (and upon each of the other signatories to this Agreement who
may not be a debtor in such case). The parties acknowledge the possibility that
some or all of the foregoing provisions may not be enforceable as to, or binding
upon, other creditors of the debtor (including any official committee of
creditors that may be appointed), but fully intend and desire that the
bankruptcy court respect the agreement of the parties hereto with respect to
each and all of such provisions.

 

SECTION 6.2 Covenant. As additional consideration for Lenders’ agreement to
forbear from exercising its rights following the Designated Defaults, Borrower
agrees to use its commercially reasonable efforts to provide in any DIP
financing for the payment to each Lender of the remaining portion of the
interest and principal payments that were due on April 1, 2013 under each Loan
Agreement, to diligently and promptly pursue bankruptcy court approval of such
payments, and upon the Borrower’s receipt of proceeds from a DIP financing, to
make such payments, provided that each of the foregoing shall be subject to
court approval.

 

ARTICLE 7

 

MISCELLANEOUS

 

SECTION 7.1 No Waiver, Cumulative Remedies. No failure or delay on the part of
each Lender in exercising any right, power or remedy hereunder or under the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or thereunder. The remedies herein and therein provided are cumulative
and not exclusive of any remedies provided by law or in equity. No waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents shall be valid unless made in writing and signed by Lender, and then
only to the extent as specifically set forth in such writing.

 



6

 

 

SECTION 7.2 Addresses for Notices, Etc. All notices, requests, demands and other
communications provided for hereunder shall be in writing and delivered and
deemed delivered pursuant to the terms of Section 9.2 of the Loan Agreements.

 

SECTION 7.3 Survival of Representations and Warranties. All representations,
warranties, covenants and agreements contained herein or made in writing by
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents and be true and correct until all of the
obligations hereunder have been satisfied in full pursuant to this Agreement.

 

SECTION 7.4 Time of the Essence. Time is of the essence of this Agreement and
the other Loan Documents.

 

SECTION 7.5 Headings. The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.

 

SECTION 7.6 Further Assurances. Borrower and Lenders shall, from time to time,
execute such additional documents as reasonably may be requested by the other
parties or its or their counsel and take such other actions, to carry out and
fulfill the intent and purpose of this Agreement, including, without limitation,
the perfection and first priority of each Lender’s security interests under the
applicable Loan Agreement, and the conveyance of the Collateral to Lenders in
the event of the termination of the forbearance hereunder. Borrower agrees to
execute, acknowledge and deliver such documents as reasonably requested by
Lenders for such purposes and otherwise to cooperate in Lenders’ efforts in this
regard.

 

SECTION 7.7 Construction; Voluntary Agreement. This Agreement has been prepared
and negotiated through the efforts of Lenders and Borrower. This Agreement was
drafted initially by counsel for Lenders solely as a matter of convenience to
the parties, and shall not be construed or interpreted for or against any of the
parties on the grounds that it was so initially drafted. Accordingly, regardless
of which party drafted a particular Loan Document, or a particular clause of
this Agreement, any construction of this Agreement or of the Loan Documents
shall be made without any reference whatsoever as to which party drafted or
insisted upon said Loan Document or clause in this Agreement.

 

SECTION 7.8 Entire Agreement. The Loan Documents and this Agreement and the
documents executed pursuant hereto, embody the entire agreement and
understanding between Borrower and Lenders and supersede all prior agreements
and understandings between said parties relating to the subject matter thereof.

 

SECTION 7.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by facsimile signature or scanned signature in PDF (or like)
format, and any such facsimile signature or scanned signature, if identified,
legible and complete, shall be deemed an original signature and each of the
parties is hereby authorized to rely thereon.

 

SECTION 7.10 Counsel. Counsel for all parties have reviewed and advised their
clients with respect to the terms and conditions of this Agreement and the
parties’ respective rights and remedies. Lenders and Borrower have thoroughly
and carefully read this Agreement and the releases contained herein, and have
entered into this Agreement freely and voluntarily, without duress or coercion
of any kind, and as a well reasoned exercise of their respective business
judgments.

 



7

 

 

SECTION 7.11 Payment of Lenders’ Costs and Expenses. Borrower shall pay all of
Lenders’ reasonable and documented out-of-pocket costs and expenses, including,
without limitation, reasonable and documented out-of-pocket attorneys’ fees and
costs, incurred in connection with this Agreement and the matters contemplated
hereby.

 

SECTION 7.12 Effectiveness. This Agreement, together with all of its provisions,
stipulations and representations, shall be effective as of the date it is
executed and delivered by all the parties hereto. Notwithstanding the foregoing,
Lenders’ obligation to forbear shall be limited to the express terms of this
Agreement.

 

SECTION 7.13 No Third Party Beneficiaries. This Agreement is solely between the
parties hereto and no person not a party to this Agreement shall have any rights
or privileges hereunder.

 

SECTION 7.14 Governing Law and Jurisdiction. Sections 9.12 and 9.13 of the Loan
Agreements shall apply to this Agreement as if set forth mutatis mutandis
herein.

 

[signatures on following page]

 



8

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, sealed and delivered, as applicable, on the day and year first above
written.

 



BORROWER                     KIT DIGITAL, INC.,
a Delaware corporation                                 By: /s/ Fabrice Hamaide  
      Name: Fabrice Hamaide         Title: Chief Financial Officer              
                  LENDERS                     VENTURE LENDING & LEASING V, INC.,
a Maryland corporation                                 By: /s/ David R. Wanek  
      Name: David R. Wanek         Title: Vice President                        
        VENTURE LENDING & LEASING VI, INC.,
a Maryland corporation                                 By: /s/ David R. Wanek  
      Name: David R. Wanek         Title: Vice President        

 

 

 

 